726 N.W.2d 48 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kurt Michael HADDEN, Defendant-Appellant.
Docket No. 128995, COA No. 253084.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the May 5, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would vacate the decision of the Court of Appeals and remand this case for a new trial.